Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of “A computer-readable storage medium” includes a transitory signal wave, which is not patentable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beck et al. (US 10,191,133 B2), hereinafter referred to as Beck.	With reference to claim 1, Beck teaches A method for acquiring and processing magnetic resonance data, the method comprising: 	populating, to a K-space, a plurality of sets of echo data acquired from a plurality of excitations of a tissue to be imaged (Figs, 2, 3, 5), wherein 	at least two of the plurality of sets of echo data have opposite K-space populating orders (Fig. 2, 24-28; Fig. 3, 24-28; Fig. 5, 24-28); and 	reconstructing an image based on the echo data populated to the K-space (Column 7 lines 19-29).	With reference to claim 2, Beck further teaches every two adjacent sets of the plurality of sets of echo data have opposite K-space populating orders (Fig. 5, 2 22, 30; 31, 23).
With reference to claim 3, Beck further teaches each echo is populated to one phase encoding line of the K-space, and the opposite K-space populating orders comprise: successive population from a first phase encoding line of the K-space to a second phase encoding line of the K-space; and successive population from the second phase encoding line of the K-space to the first phase encoding line of the K-space (Fig. 2, 3 and/or 5).	With reference to claim 4, Beck further teaches the first phase encoding line is located at a center of the K-space, the second phase encoding line is located at a first edge or a second edge of the K-space, and the first edge is opposite to the second edge (Fig. 2, 3, or 5).	With reference to claim 5, Beck further teaches the first phase encoding line is located at a center of the K-space, the second phase encoding line is located at a first edge or a second edge of the K-space, and the first edge is opposite to the second edge (Fig. 2, 3 or 5).	With reference to claim 9, Beck further teaches a set of echo data acquired from each excitation of the tissue to be imaged comprises a plurality of echoes acquired based on a plurality of consecutive radio-frequency refocusing pulses (Column 3 lines 50-60).	With reference to claim 10, Beck teaches A magnetic resonance imaging method, comprising: 	performing a first period of a scan sequence to obtain a first echo train comprising a plurality of first echoes (Fig. 2, 24); 	populating, in a first order, the plurality of first echoes to a plurality of phase encoding lines of a K-space, respectively (Fig. 2, 21, Column 7 lines 33-59); 	performing a second period of the scan sequence to obtain a second echo train comprising a plurality of second echoes (Fig. 2, 25); and 	populating, in a second order, the plurality of second echoes to the plurality of phase encoding lines, respectively (Fig. 2, 22, Column 7 lines 33-59), wherein 	the first order and the second order are opposite (Fig. 2).
With reference to claim 11, Beck further teaches the plurality of first echoes are generated in response to a plurality of radio-frequency refocusing pulses within the first period, and the plurality of second echoes are generated in response to a plurality of radio-frequency refocusing pulses within the second period (Column 7, lines 33-59).	With reference to claim 12, Beck further teaches the scan sequence is a single-shot fast spin echo sequence (Column 7 lines 35-37).	With reference to claim 13, Beck further teaches the first period and the second period are adjacent (Column 7, lines 33-59).	With reference to claim 14, Beck further teaches in the first order, the plurality of first echoes in the first echo train are sequentially populated from a first phase encoding line of the K-space to a second phase encoding line of the K-space, and in the second order, the plurality of second echoes in the second echo train are sequentially populated from the second phase encoding line of the K-space to the first phase encoding line of the K-space (Fig. 2, Column 7, lines 33-59).	With reference to claim 15, Beck further teaches a center of the K-space is located on the first phase encoding line, on the second phase encoding line, or between the first phase encoding line and the second phase encoding line (Fig. 2).	With reference to claim 16, Beck further teaches a center of the K-space is located on the first phase encoding line, on the second phase encoding line, or between the first phase encoding line and the second phase encoding line (Column 5 line 62- Column 6 line 2).	With reference to claim 17, Beck further teaches magnetic resonance imaging system (Fig. 1), comprising: 	a scanner(Fig. 1, 1); 	a data acquisition unit (Fig. 1, 16); and 	a controller (Fig. 1, 15) configured to: 	control the scanner to perform a first period and a second period of a scan sequence to respectively obtain a first echo train comprising a plurality of first echoes and a second echo train comprising a plurality of second echoes (Fig. 2, Column 7, lines 33-59); and 	control the data acquisition unit to acquire the plurality of first echoes and the plurality of second echoes, sequentially populate, in a first order, the plurality of first echoes to a plurality of phase encoding lines of a K-space (Fig. 2, 21, Column 7 lines 33-59), and 	sequentially populate, in a second order, the plurality of second echoes to the plurality of phase encoding lines (Fig. 2, 22, Column 7 lines 33-59);	the first order and the second order being opposite to each other (Fig. 2, Column 7 lines 33-59).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "calculating average values of individual corresponding echoes in the plurality of sets of echo data populated to the K-space; determining a central position echo based on the average values of the individual corresponding echoes, the central position echo being an echo corresponding to an effective time of echo; and shifting echo positions of all of the sets of echo data populated to the K-space to move the central position echo to a center of the K-space" in combination with the remaining claim elements as set forth in claims 6-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Carinci et al (US 2018/0348323 A1) teaches a slice multiplexing method and apparatus for MRI.	Ding et al. (US 2018/0210055 A1) teaches a system and method for MRI.	Edelman et al. (US 2010/0134103 A1) teaches a system and method for ghost MRI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852